DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
In view of the amendments, the prior objection to claim 1 has been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jia (CN 206339767U) in view of Minami (USPG Pub No. 2008/0007848).
Regarding claim 1, Jia discloses a lens module (1) (see Fig. 1, Pg. 16, Line 9), comprising a lens barrel (11) (see Fig. 1, Pg. 16, Line 9), and a lens group (13) having an optical axis accommodated in the lens barrel (11) (see Fig. 1, Pg. 16, Lines 9-10); wherein the lens barrel (11) comprises a first barrel wall (111) provided with a light through hole and a second barrel wall (112) bending and extending from an edge of the first barrel wall (111) towards an image side along an optical axis direction (see Fig. 2, Pg. 16, Lines 11-12), the lens group (13) comprises at least one first lens (131) (Pg. 16, Line 15), the first lens (131) 

Regarding claim 3, Jia and Minami teach the lens module as is set forth above, Minami further discloses wherein the balls (5) are symmetrically arranged along a circumferential direction of the peripheral portion (see Figs. 2, 5, 7, 9-13). It would have been obvious to provide the lens module of Jia with the teachings of Minami for at least the same reasons set forth above with respect to claim 1.  
 Regarding claim 4, Jia and Minami teach the lens module as is set forth above, Minami further discloses wherein the balls (5) are equally spaced (see Figs. 2, 5, 7, 9-13). It would have been obvious to provide the lens module of Jia with the teachings of Minami for at least the same reasons set forth above with respect to claim 1.  
Regarding claim 5, Jia discloses wherein a plurality of first recesses are provided and spaced apart from each other, the number of the second recess is matched with that of the first recess, the first recess and the second recess disposed opposite to each other together enclose one accommodating space (see Fig. 1). Jia and Minami teach the lens module as is set forth above for claim 2, Minami further discloses a plurality of balls (5) are provided, and each ball (5) is clamped in one accommodating space (see Figs. 2, 5, 7, 9-13). It would have been obvious to provide the lens module of Jia with the teachings of Minami for at least the same reasons set forth above with respect to claim 1. 
Regarding claim 6, Jia further discloses wherein the lens group (13) further comprises a second lens (132) disposed on an image side of the first lens (131), and the lens module (1) further comprises a shade (15) sandwiched between the first lens (131) and the second lens (132) (see Fig. 1).  
.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jia (CN 206339767U) in view of Minami (USPG Pub No. 2008/0007848) as applied to claim 1 above, and further in view of Tokui (USP No. 5,493,356).
Regarding claim 7, Jia and Minami disclose the claimed invention, but do not specify wherein the shade is press-molded. In the same field of endeavor, Tokui discloses wherein the shade is press-molded (Col. 9, Lines 39-42). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens module of Jia and Minami with wherein the shade is press-molded of Tokui for the purpose of providing thin plates (Col. 9, Lines 39-42, 49-50). Furthermore, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. 
Response to Arguments
Applicant's arguments filed 09/29/2021 have been fully considered but they are not persuasive. Applicant argued that Jia and Minami do not disclose or teach the claims as presented. In Figs. 1-3, Jia illustrates a lens module as presented in claim 1, but does not specify locating blocks which are clamped in the accommodating space and enable the first barrel wall to be spaced apart from the peripheral portion. In Figs. 2, 5, 7, 9-13 and Paragraphs 6, 7 and 20, Minami teaches the locating blocks (5 or 102) which are clamped within an accommodating space by the support members (4 or 101a) along the inner peripheral wall (3a) of the lens barrel (3 or 101). Therefore, the locating blocks (5) allow spacing between lenses and spacing between the first lens and portions of the lens barrel.
In response to applicant's argument that the purpose of the structure taught by Jia and the purpose of the structure taught by Minami do not align with the purpose of the structure taught in the current application, a recitation of the intended use of the claimed invention must 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For these reasons, the claims remain obvious over Jia in view of Minami.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        1/6/2022